Citation Nr: 0426054	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, with subsequent service in the Texas Army National 
Guard until his discharge from that organization in 1992.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  During 
the hearing, the veteran submitted additional evidence, with 
a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for heart 
disease.  He contends that he first experienced chest pain in 
1990 when his National Guard unit was being mobilized for the 
Persian Gulf War.  He states that during medical screenings 
doctors in San Antonio told him that his electrocardiogram 
was abnormal.  

Reasons for remand

Verification of service

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Active service includes any period of inactive duty training 
in which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38  .S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2003).  The 
Board notes that Section 301 of the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419 
amended 38 U.S.C. § 101(24), which defines the term "active 
military, naval, or air service" to include periods of 
inactive duty training in which an individual becomes 
disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 C.F.R. § 3.6 was also amended to 
reflect this change.  See 66 Fed. Reg. 48,558-48,561 
(September 21, 2001) [codified at 38 C.F.R. § 3.6(a)].

In this case, the medical evidence of record includes a 
December 2, 1989 electrocardiogram showing "possible 
inferior myocardial infarction" and a September 12, 1991 
electrocardiogram showing "inferior infarct".  

Associated with the claims folder is a document from the 
Texas Army National Guard showing that the veteran earned 10 
inactive duty training points from October 1, 1989 to January 
4, 1990, and another 8 inactive duty training points from 
January 1, 1991 to January 4, 1992.  However, this document 
does not indicate the dates these points were earned, which 
is highly relevant to the veteran's claim.  

VA examination 

The Veterans Claims Assistance Act of 2000 and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board finds that, given the temporal 
connection between the veteran's service and the development 
of his heart disease, the duty to assist with regard to this 
issue includes obtaining an opinion from a VA cardiologist 
that includes an opinion addressing the contended causal 
relationship between this service and his heart disease.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.	VBA should verify the dates of the of 
the veteran's active duty for training 
and inactive duty for training during 
the periods from 1989 to 1992.  VBA 
should prepare a report showing the 
dates and types of active duty for 
training which should be associated 
with the veteran VA claims folder.

2.	Following the above development, VBA 
should obtain an opinion from a VA 
cardiologist regarding whether it is 
at least as likely as not that during 
a period of active duty for training 
or inactive duty for training (as 
verified by VBA) the veteran became 
disabled from an acute myocardial 
infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred 
during such periods of service.  The 
complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, VBA should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




